                                                U.S. Department of Justice


                                                United States Attorney
                                                Eastern District of New York
EEA                                             271 Cadman Plaza East
F. #2016R01958                                  Brooklyn, New York 11201



                                                May 22, 2019

By Email and ECF

The Honorable Sanket J. Bulsara
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

             Re:      The Item Known And Described As: One Motorola XTL 565 Droid
                      Maxx2 Cellular Phone Serial Number 990006240909332
                      Docket No. 16-MJ-815

Dear Judge Bulsara:

             The government respectfully moves for an order unsealing the search warrant
and underlying affidavit in the above-captioned matter.

                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:              /s/
                                                Erin E. Argo
                                                Assistant U.S. Attorney
                                                (718) 254-6130
Enclosure

cc:   Clerk of Court (by ECF)
EEA
F.# 2016R01958

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

THE ITEM KNOWN AND DESCRIBED                        PROPOSED ORDER
AS: ONE MOTOROLA XTl 565 DROID
MAXX2 CELLULAR PHONE SERIAL                         CR 16-MJ-815
NUMBER 990006240909332


              Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Erin E. Argo, for

an order unsealing the search warrant and underlying affidavit in the above-captioned matter.

              WHEREFORE, it is ordered that the search warrant and underlying affidavit in

the above-captioned matter be unsealed.


Dated: Brooklyn, New York
       _________________,
           May 22, 2019   2019



                                                 S/ Sanket Bulsara
                                           HONORABLE SANKET J. BULSARA
                                           UNITED STATES MAGISTRATE JUDGE
                                           EASTERN DISTRICT OF NEW YORK
